      Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 1 of 16



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                            CRIMINAL ACTION

    VERSUS                                                              NO. 14-153

    AKARI WILLIAMS                                                      SECTION: “E”



                                  ORDER AND REASONS

       Before the Court is Defendant Akari Williams’ petition under 28 U.S.C. § 2255 to

vacate, set aside, or correct, his sentence.1 For the reasons that follow, the petition is

DENIED.

                                        BACKGROUND

       On May 27, 2014, a man brought a box to a UPS store in Riverside, California, to

ship to “John Lirette” at 332 Grace Street in Houma, Louisiana.2 Because the package

looked suspicious, the UPS store owner opened the box on May 27, 2014, and then called

the San Bernardino County Sheriff’s Department to pick it up.3 The sheriff’s deputies

came, and after a drug dog alerted to the box, they obtained a warrant to search it.4 Inside

the box, the sheriffs found a paint can containing three packages of methamphetamine

totaling 48.78 ounces.5 Because the box was intended for delivery to Houma, Louisiana,

the California sheriffs contacted the Terrebonne Parish Sheriff Office’s narcotics division

and shipped the box to them.6

        After the Terrebonne Parish Sherriff’s Office received the box, it obtained a search


1 R. Doc. 365. The Government filed a response. R. Doc. 369. Williams filed a supplemental memorandum
and two responsive memoranda. R. Doc. 370; R. Doc. 375; R. Doc. 378; R. Doc. 379.
2 R. Doc. 106-1.
3 R. Doc. 349, at 249.
4 R. Doc. 350, at 15–17.
5 Id. at 20–23.
6 Id. at 23–24.


                                                 1
      Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 2 of 16



warrant.7 Pursuant to the warrant, agents opened the box and saw the three pounds of

methamphetamine.8 The agents equipped the box with an audible transmitter and an

iPhone with a FaceTime feature and conducted a controlled delivery of the package to 332

Grace Street.9 Before going to the address, the agents obtained a search warrant to allow

them to search 332 Grace Street.10 Agents delivered the box to 332 Grace Street, and

Lirette accepted it.11 Less than two minutes later, Lirette took the box to 313 Grace Street,

where Petitioner Akari Williams lived.12 The box was soon opened, the audible transmitter

sounded, and agents took photos through the camera in the box.13 The photos captured

Williams’ face.14

        Agents quickly entered the house at 313 Grace Street, handcuffed Williams and

others inside, and secured the scene.15 The agents then obtained and executed a search

warrant for 313 Grace Street16 and seized the box and its contents, including the

methamphetamine; a digital scale; a loaded AK-47-style rifle; a loaded .40 caliber gun,

which was in Williams’ car parked in front of his house; and Williams’ cell phone.17 Agents

also searched 332 Grace Street and seized more than $4,000 in cash as well as a packet

of meth and a meth pipe.18 When reviewing the contents of Williams’ phone, agents found

text messages between Williams and a man named Philips Thompson, who initially took




7 R. Doc. 349, at 196–97
8 Id.
9 R. Doc. 350, at 59–60.
10 R. Doc. 369-1.
11 R. Doc. 349, at 202.
12 Id. at 202–03.
13 Id. at 203.
14 R. Doc. 350, at 64.
15 R. Doc. 349, at 203–04.
16 R. Doc. 369-2.
17 R. Doc. 350, at 72, 75, 215; R. Doc. 351, at 12.
18 R. Doc. 350, at 65–71.


                                                      2
      Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 3 of 16



the box to the UPS store in California.19 Agents obtained a ping order for Thompson’s

phone, learned that Thompson was flying to New Orleans from Los Angeles, and arrested

Thompson at the New Orleans International Airport.20

        A federal grand jury indicted Williams, Thompson, and Lirette for conspiring to

distribute 500 grams or more of methamphetamine.21 The grand jury also indicted

Thompson for distributing, and Williams and Lirette for possessing with intent to

distribute, 500 grams or more of methamphetamine.22

        Before trial, Thompson moved to suppress “all evidence and any fruits thereof from

the unlawful May 27, 2014 package search and seizure in San Bernardino, California,” and

“all evidence and any fruits thereof from the unlawful July 22, 2014 cell phone seizure

from Mr. Thompson’s person at the New Orleans Airport.”23 Lirette adopted Thompson’s

pretrial motion.24 Thompson argued the initial search of the box by the UPS store owner

violated his Fourth Amendment rights.25 Prior to the trial, the Court denied this motion

to suppress.26 Williams neither adopted Thompson’s pretrial motion explicitly nor did he

file his own pretrial suppression motion.27 Lirette’s trial was severed,28 and Williams and

Thompson proceeded to trial. Following a four-day trial, the jury convicted Williams and

Thompson on all counts.29

        After the verdict, Williams filed a motion for judgment of acquittal and new trial



19 R. Doc. 351, at 12–18.
20 Id. at 18–19.
21 R. Doc. 36.
22 Id.
23 R. Doc. 67-1, at 1.
24 R. Doc. 94.
25 R. Doc. 67.
26 R. Doc. 118.
27 Id.
28 R. Doc. 119.
29 R. Doc. 217.


                                            3
      Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 4 of 16



based on a claim that all evidence, and any fruits thereof, obtained through the May 27,

2014, search of the box should have been suppressed.30 Williams acknowledged he did

not file a pretrial suppression motion but claimed “he effectively joined the pretrial

motion to suppress filed by counsel for Philips Thompson” when his trial counsel orally

moved to adopt all pleadings filed by co-defendants.31 The Court disagreed, finding that

Williams did not timely file a pretrial suppression motion and that no good cause existed

to consider his post-trial suppression motion.32 However, the Court stated that, even if it

were to consider Williams’ suppression motion as timely, Williams did not have Fourth

Amendment standing to seek suppression of the evidence and any fruits thereof obtained

through the May 27, 2014, search of the box.33 The Court sentenced Williams to 188

months’ imprisonment and five years’ supervised release.34

        On appeal, Williams argued there was insufficient evidence to convict him, that the

Court should have granted his motion to suppress the evidence from the May 27, 2014

search and any fruits thereof, and that the Court should not have admitted evidence of

“other packages” sent between him and Thompson.35 The Fifth Circuit held the Court

properly denied Williams’ motions for acquittal and new trial based on “extensive

evidence” of Williams’ participation in a conspiracy with Thompson.36 The Fifth Circuit

also determined Williams, by failing to file a timely pretrial motion, waived his right to

file a post-trial suppression motion regarding the UPS package.37 The Fifth Circuit further




30 R. Doc. 242.
31 Id. at 3–4.
32 Id. at 7–8.
33 R. Doc. 291, at 10–15.
34 R. Doc. 318.
35 United States v. Williams, 774 F. App’x 871, 874 (5th Cir. 2019).
36 Id. at 874–76.
37 Id.


                                                     4
      Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 5 of 16



held, even if Williams had not waived his right to file a post-trial suppression motion

regarding the UPS package, the trial court did not err in finding Williams lacked standing

to challenge the search of the box.38

       Williams now moves, under 28 U.S.C. § 2255, to vacate, set aside, or correct his

sentence because of alleged ineffective assistance of trial counsel.39 Williams argues his

trial counsel provided ineffective assistance under Strickland v. Washington40 by (1)

failing to file a timely motion to suppress evidence found by the UPS store owner in her

search of the box,41 (2) failing to file a timely motion to suppress based on the warrant for

332 Grace Street being void,42 and (3) failing to file a timely motion to suppress evidence

seized during the agent’s entry into the residence at 313 Grace Street, Houma,

Louisiana.43 Williams also requested an evidentiary hearing.44

                                     LEGAL STANDARD

       Under 28 U.S.C. § 2255, a federal prisoner may move the court that imposed his

sentence to vacate, set aside, or correct the sentence.45 Only a narrow set of claims is

cognizable on a § 2255 motion. A prisoner may bring such a motion if: (1) the sentence

was imposed in violation of the Constitution or laws of the United States; (2) the court

was without jurisdiction to impose the sentence; (3) the sentence exceeds the statutory

maximum sentence; or (4) the sentence is “otherwise subject to collateral attack.”46



38 Id. at 876–78.
39 R. Doc. 365.
40 466 U.S. 668, 697 (1984).
41 R. Doc. 365, at 4.
42 Id. at 7. Williams’ supplemental memorandum and replies reiterate some of these arguments. Williams

states in his supplemental memorandum a “fourth” ground for relief, but that “fourth” ground is not
substantively any different from the first three. R. Doc. 375.
43 Id. at 5.
44 R. Doc. 375, at 7.
45 28 U.S.C. § 2255(a).
46 Id.; see also United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).


                                                  5
      Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 6 of 16



Williams claims his sentence violates the Sixth Amendment of the U.S. Constitution

because his counsel offered ineffective assistance before and during trial.47

        When a § 2255 motion is filed, the district court must first conduct a preliminary

review. “If it plainly appears from the motion, any attached exhibits, and the record of

prior proceedings that the moving party is not entitled to relief, the judge must dismiss

the motion . . . .”48 If the motion raises a non-frivolous claim to relief, however, the court

must order the Government to file a response or to take other appropriate action.49 The

judge may then order the parties to expand the record as necessary and, if good cause is

shown, authorize limited discovery.50

        After reviewing the Government’s answer, any transcripts and records of prior

proceedings, and any supplementary materials submitted by the parties, the court must

determine whether an evidentiary hearing is warranted.51 An evidentiary hearing must be

held “[u]nless the motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.”52

        Ultimately, the defendant bears the burden of establishing claims of error by a

preponderance of the evidence.53 If the court finds the defendant is entitled to relief, it

“shall vacate and set the judgment aside and shall discharge the prisoner or resentence

him or grant a new trial or correct the sentence as may appear appropriate.”54




47 R. Doc. 365.
48 RULES GOVERNING SECTION 2255 PROCEEDINGS, Rule 4(b).
49 Id.
50 Id., Rules 6–7.
51 Id., Rule 8.
52 28 U.S.C. § 2255(b).
53 Wright v. United States, 624 F.2d 557, 558 (5th Cir. 1980).
54 28 U.S.C. § 2255(b).


                                                    6
      Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 7 of 16



        In this case, the Court ordered the Government to file a response or take other

appropriate action.55 The Government filed a response.56 The Court did not schedule an

evidentiary hearing at that time.

                                      LAW AND ANALYSIS

        The Court denies Williams’ request for an evidentiary hearing because the motion

and the files and records of the case conclusively show Williams is entitled to no relief

under § 2255.57 The Court also denies Williams’ § 2255 motion to vacate, set aside, or

correct his sentence because any pretrial motions to suppress evidence used against him

would have been meritless, and “[c]ounsel is not required by the Sixth Amendment to file

meritless motions.”58

I.      The Strickland Standard

        In Strickland v. Washington, the Supreme Court established a two-pronged test

for evaluating claims of ineffective assistance of counsel. Specifically, a petitioner seeking

relief must demonstrate both: (1) counsel’s performance was deficient, and (2) the

deficient performance prejudiced his defense.59 A petitioner bears the burden of proof on

such a claim and “must demonstrate, by a preponderance of the evidence, that his counsel

was ineffective.”60 “[A] court must indulge a strong presumption that counsel's conduct

falls within the wide range of reasonable professional assistance; that is, the defendant

must overcome the presumption that, under the circumstances, the challenged action




55 R. Doc. 366.
56 R. Doc. 369.
57 28 U.S.C. § 2255(b).
58 United States v. Gibson, 55 F.3d 173, 179 (5th Cir.1995).
59 Strickland v. Washington, 466 U.S. 668, 697 (1984).
60 Jernigan v. Collins, 980 F.2d 292, 296 (5th Cir. 1993); see also Clark v. Johnson, 227 F.3d 273, 284 (5th

Cir. 2000).

                                                     7
      Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 8 of 16



“might be considered sound trial strategy.”61 “The question is whether an attorney’s

representation amounted to incompetence under ‘prevailing professional norms,’ not

whether it deviated from best practices or most common custom.”62

        To prevail on the deficiency prong of the Strickland test, a petitioner must

demonstrate that counsel’s conduct fails to meet the constitutional minimum guaranteed

by the Sixth Amendment.63 “Counsel's performance is deficient if it falls below an

objective standard of reasonableness.”64 Analysis of counsel's performance must consider

the reasonableness of counsel's actions in light of all the circumstances.65 “[I]t is necessary

to ‘judge . . . counsel's challenged conduct on the facts of the particular case, viewed as of

the time of counsel's conduct.’”66 A petitioner must overcome a strong presumption that

the conduct of his counsel falls within a wide range of reasonable representation.67

        As relevant to this case, the Fifth Circuit has “repeatedly stated that the

performance component of Strickland does not require counsel “to make futile motions

or objections.”68 In United States v. Gibson, the Fifth Circuit held a trial counsel's failure

to file a meritless motion to suppress evidence did not constitute deficient performance

under Strickland because “[c]ounsel is not required by the Sixth Amendment to file

meritless motions.”69

        To prevail on the prejudice prong of the Strickland test, a petitioner “must show

that there is a reasonable probability that, but for counsel's unprofessional errors, the


61 Strickland, 466 U.S. at 689.
62 Harrington v. Richter, 562 U.S. 86, 103 (2011).
63 See Styron v. Johnson, 262 F.3d 438, 450 (5th Cir. 2001).
64 Little v. Johnson, 162 F.3d 855, 860 (5th Cir. 1998).
65 See Strickland, 466 U.S. at 689.
66 Lockhart v. Fretwell, 506 U.S. 364, 371 (1993) (quoting Strickland, 466 U.S. at 690).
67 See Crockett v. McCotter, 796 F.2d 787, 791 (5th Cir. 1986); Mattheson v. King, 751 F.2d 1432, 1441 (5th

Cir. 1985).
68 United States v. Goodley, 183 F. App'x 419, 423 (5th Cir. 2006).
69 55 F.3d 173, 179 (5th Cir.1995).


                                                    8
      Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 9 of 16



result of the proceeding would have been different.”70 In this context, a reasonable

probability is “a probability sufficient to undermine confidence in the outcome.”71 In

making a determination as to whether prejudice occurred, courts must review the record

to determine “the relative role that the alleged trial errors played in the total context of

[the] trial.”72

        If a court finds that a petitioner has made an insufficient showing as to either of

the two prongs of inquiry, it may dispose of the ineffective assistance claim without

addressing the other prong.73 The Court may address either prong first.74

II.     Williams’ Trial Counsel Was Not Deficient for Failing to Timely File
        Meritless Motions to Suppress.

        Williams has not shown his trial counsel failed file any potentially meritorious

motions to suppress. Instead, each motion to suppress Williams claims his counsel should

have filed would have been meritless, and “[c]ounsel is not required by the Sixth

Amendment to file meritless motions.”75 Accordingly, Williams has not shown his trial

counsel’s performance was deficient. Because the Court finds Williams has made an

insufficient showing as to the performance prong of his Strickland claims, it will not

address the prejudice prong.76




70 Strickland, 466 U.S. at 694.
71 Id.
72 Crockett, 796 F.2d at 793.
73 Strickland, 466 U.S. at 697.
74 Id. (“Although we have discussed the performance component of an ineffectiveness claim prior to the

prejudice component, there is no reason for a court deciding an ineffective assistance claim to approach the
inquiry in the same order or even to address both components of the inquiry if the defendant makes an
insufficient showing on one.”)
75 United States v. Gibson, 55 F.3d 173, 179 (5th Cir.1995).
76 Id. at 697.


                                                     9
     Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 10 of 16



        A.      Williams does not have standing to challenge the May 27, 2014,
                search of the UPS Box.

        After trial, Williams’ counsel filed a motion for judgment of acquittal and new trial

asserting the evidence found through the UPS store owner’s May 27, 2014, search of the

box and the fruits thereof should have been suppressed.77 Williams’ counsel

acknowledged Williams did not file a pretrial suppression motion but argued “he

effectively joined the pretrial motion to suppress filed by counsel for Philips Thompson”

when his trial counsel orally moved to adopt all pleadings filed by co-defendants.78

Although the Court disagreed and found there was no good cause to excuse his failure to

file a pretrial motion to suppress,79 the Court nevertheless fully considered Williams’

motion and held Williams did not have Fourth Amendment standing to seek suppression

of the evidence found in the box or the fruits obtained thereof.80 Williams raised this issue

on appeal, and the Fifth Circuit affirmed the Court’s decision.81

        The Fourth Amendment permits only those whose reasonable expectations of

privacy have been violated to seek suppression of evidence. A defendant seeking

suppression has the burden of establishing standing under the Fourth Amendment.82

That is, the defendant must show “he has a privacy or property interest in the premises

searched or the items seized which is sufficient to justify a reasonable expectation of

privacy therein.”83 It is firmly established that Fourth Amendment rights are personal and



77 R. Doc. 242.
78 R. Doc. 242-1, at 3–4.
79 R. Doc. 291, at 7–8.
80 Id. at 10–15.
81 United States v. Williams, 774 F. App’x 871 (5th Cir. 2019).
82 United States v. Iraheta, 764 F.3d 455, 461 (5th Cir. 2014) (“The proponent of a motion to suppress has

the burden of establishing that his own Fourth Amendment rights were violated by the challenged search
or seizure.”); United States v. Wilson, 36 F.3d 1298, 1302 (5th Cir. 1994); Rawlings v. Kentucky, 448 U.S.
98, 104 (1980).
83 United States v. Pierce, 959 F.2d 1297, 1303 (5th Cir. 1992) (internal quotation marks omitted).


                                                   10
     Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 11 of 16



may not be vicariously asserted.84 Courts apply a two-pronged inquiry to assess whether

a defendant has standing: “[A] defendant’s standing [under the Fourth Amendment]

depends on (1) whether the defendant is able to establish an actual, subjective expectation

of privacy with respect to the place [or object] being searched or items being seized, and

(2) whether that expectation of privacy is one which society would recognize as objectively

reasonable.”85 “Such an expectation of privacy is a threshold standing requirement that a

defendant must establish before a court can proceed with any Fourth Amendment

analysis.”86

        “The Supreme Court has long recognized that ‘[l]etters and other sealed packages

are in the general class of effects in which the public at large has a legitimate expectation

of privacy.’”87 “Both senders and addressees of packages or other closed containers can

reasonably expect that the government will not open them.”88 In United States v. Pierce,

however, the Fifth Circuit held the defendant, who was neither the sender nor the

addressee of a package, had no privacy interest in it and, accordingly, had no standing to

assert Fourth Amendment objections to a search of the package.89 The Fifth Circuit

further held that, even if the defendant claimed he was the intended recipient of the

package, this alone would not confer a legitimate expectation of privacy.90



84 Rakas v. Illinois, 439 U.S. 128, 133-34 (1978).
85 Iraheta, 764 F.3d at 461 (internal quotation marks omitted).
86 United States v. Lewis, 40 F.3d 1325, 1333 (1st Cir. 1994).
87 United States v. Villarreal, 963 F.2d 770, 774 (5th Cir. 1992) (citing United States v. Jacobsen, 466 U.S.

109 (1984); United States v. Van Leeuwen, 397 U.S. 249, 251 (1970); Ex Parte Jackson, 96 U.S. 727, 733
(1878)) (alteration in original).
88 Villarreal, 963 F.2d at 774 (citations omitted).
89 Pierce, 959 F.2d at 1303. See also United States v. Colon-Solis, 508 F. Supp. 2d 186, 192 (D.P.R. 2007)

(“Conversely, a defendant who is neither the sender nor the addressee of a package has no privacy interest
in it and accordingly cannot assert a Fourth Amendment objection to its search.”) (citing United States v.
Koenig, 856 F.2d 843, 846 (7th Cir. 1988)).
90 Pierce, 959 F.2d at 1303. United States v. Givens, 733 F.2d 339, 342 (4th Cir. 1984) (“[D]efendants’ status

as intended recipients of the cocaine conferred upon them no legitimate expectation of privacy in the
contents of a package addressed to another.”).

                                                     11
     Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 12 of 16



        As the Court explained in its previous order,91 which the Fifth Circuit affirmed,92

Williams does not have standing to challenge the May 27, 2014, search of the box by the

UPS worker because he was not the sender or addressee of the package. Williams

concedes he was not the sender or addressee but has argued he nevertheless has standing

because the package was shipped to property he owns and tracking data for the package

was found on his cell phone. In essence, Williams argues he has standing because he was

the intended recipient of the contents of the package. As explained above, the Fifth Circuit

in Pierce, and other courts addressing the same argument, have rejected the notion that

a defendant who is neither the sender nor addressee may assert standing in a package

sent by common carrier based on the premise that he is the intended recipient of the

contents of the package. As a result, Williams’ counsel was not deficient in failing to timely

file a meritless motion to suppress the evidence, and fruits thereof, found through the

May 27, 2014, search of the UPS box.

        B.      Williams does not have standing to challenge the search of 332
                Grace Street.

        While a property owner who also resides at a home generally has a reasonable

expectation of privacy there, courts have recognized “[p]roperty rights in absence of

reasonable expectations of privacy in property cannot support a Fourth Amendment

claim. Ownership or a leasehold interest must be accompanied by a cognizable privacy

interest in the place or thing searched.”93 For example, in United States v. Nunn, the Fifth

Circuit held a Defendant who owned, but was not driving, a pickup truck used to transport

illegal aliens had no reasonable expectation of privacy in the truck and lacked standing to



91 R. Doc. 291, at 10–15.
92 United States v. Williams, 774 F. App’x 871 (5th Cir. 2019).
93 United States v. Dyar, 574 F.2d 1385, 1390 (5th Cir. 1978) (internal citations omitted).


                                                     12
     Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 13 of 16



challenge a seizure of it.94

        The Court assumes Williams owned 332 Grace Street, but based on all the available

evidence, Lirette occupied the house, and Williams had no expectation of privacy in it.95

The package was addressed to Lirette, not Williams, at 332 Grace Street.96 Prior to the

controlled delivery, agents reviewed their databases and learned that, while Williams

owned the property, Lirette lived there.97 During the controlled delivery, Lirette, not

Williams, accepted the package at 332 Grace Street.98 Williams was not found at 332

Grace Street.99 Instead, the agents found him at 313 Grace Street along with his family.100

After his arrest, Lirette exclaimed, “Why you send that to my house?” confirming that he

lived at 332 Grace Street.101

        Regardless of whether Lirette actually paid rent to Williams, Williams provides no

evidence that he used 332 Grace Street for any purpose, kept any property there, or had

any expectation of privacy with respect to the property. As the defendant in Nunn gave up

his privacy interest in his truck, Williams relinquished his expectation of privacy in 332

Grace Street by leasing the home to Lirette and does not have standing to challenge a

search there. Accordingly, Williams’ counsel was not deficient in failing to timely file a

meritless motion to suppress the evidence found through the search of 332 Grace

Street.102


94 525 F.2d 958 (5th Cir. 1976).
95 R. Doc. 98, at 1 (“There is no dispute that the package was delivered to a home that was rented and
occupied by Lirette, but owned by Akari Williams.”).
96 R. Doc. 106-1.
97 R. Doc. 349, at 201.
98 Id. at 202–03.
99 Id.
100 Id.
101 R. Doc. 350, at 121.
102 The Court also finds, even if Williams’ counsel was deficient in this regard, Williams has not met the

prejudice prong regarding the evidence obtained at 332 Grace Street. That evidence was very minimal—
only cash, a small packet of meth, and a meth pipe—compared to the evidence obtained at 313 Grace Street

                                                   13
     Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 14 of 16



        C.      The agent’s initial entry into 313 Grace Street was a lawful
                protective sweep.

        Williams asserts his counsel was ineffective for not filing a motion to suppress the

evidence found through the search of 313 Grace Street. This issue was not raised post-

trial or on direct appeal, but that this does not preclude Williams from raising it in his §

2255 motion.103 Williams objects to the warrantless search of the 313 Grace Street

house.104 The search of 313 Grace Street occurred in two stages: (1) the initial entry in

which the agents secured the premises and (2) the full search of the house after the agents

obtained a warrant.105 Because the later search of 313 Grace Street was carried out

pursuant to a warrant, the Court understands Williams is referring to initial entry.

        The agents did not have a warrant to conduct the initial entry into 313 Grace Street,

but the Government argues the entry was justified by the protective sweep exception to

the warrant requirement. The protective sweep exception allows officers to perform “a

quick and limited search of premises, incident to an arrest and conducted to protect the

safety of police officers or others. It is narrowly confined to a cursory visual inspection of

those places in which a person might be hiding.”106 In order to justify a protective sweep,

the government must show “articulable facts which, taken together with rational

inferences from those facts, would warrant a reasonably prudent officer in believing that

the area to be swept harbors an individual posing a danger to those on the arrest scene.”107

If reasonable minds could differ, courts do “not second-guess the judgment of



and in the box. Further, there is no evidence linking Williams to the small meth packet or the meth pipe.
Williams has not met his burden of showing there is a reasonable probability that but for counsel’s error
the result of the proceeding would have been different.
103 Massaro v. United States, 538 U.S. 500, 509 (5th Cir. 2003).
104 R. Doc. 365, at 5.
105 Id. at 204.
106 Maryland v. Buie, 494 U.S. 325, 327 (1990).
107 Id. at 334.


                                                   14
      Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 15 of 16



experienced law enforcement officers concerning the risks of a particular situation.”108

        The protective sweep conducted at 313 Grace Street was well justified. Lirette

initially accepted the package at 332 Grace Street from the agent making the controlled

delivery but then moved the package from 332 Grace Street to 313 Grace Street just two

minutes later.109 Less than a minute after Lirette took the package into 313 Grace Street,

the package was opened, which tripped the alarm.110 Agents monitoring the iPhone in the

package saw that Williams had opened the box.111 They also heard Williams say “flush

it.”112 These facts fully supported the agents’ swift entry into 313 Grace Street to detain

those inside the house to “mak[e] sure there’s no destruction or removal of any evidence,

and just mak[e] the scene safe.”113 There is no evidence to suggest the sweep went beyond

its permissible scope. The agents then obtained a valid warrant to fully search the

house.114 The Fifth Circuit has approved of protective sweeps in very similar

circumstances.115 Accordingly, Williams’ counsel was not deficient in failing to timely file

a meritless motion to suppress the evidence found through the search of 313 Grace Street.




108  Blount, 123 F.3d at 838 (internal quotation marks and citation omitted).
109  R. Doc. 349, at 201–02.
110 R. Doc. 350, at 64–65.
111 Id. at 66.
112 R. Doc. 350, at 120.
113 R. Doc. 349, at 203.
114 Id. at 204.
115 United States v. Mata, 517 F.3d 279, 289 (5th Cir. 2008) (upholding protective sweep of location where

agents made controlled delivery and knew others were present); United States v. Watson, 273 F.3d 599,
603 (5th Cir. 2001) (protective sweep was justified where two conspirators entered a residence together
with suspected drugs).

                                                   15
        Case 2:14-cr-00153-SM-KWR Document 380 Filed 06/02/20 Page 16 of 16



                                    CONCLUSION

           IT IS ORDERED that Defendant Williams’ motion is DENIED.116


           New Orleans, Louisiana, this 2nd day of June, 2020.


                                        ______________________ _________
                                                  SUSIE MORGAN
                                          UNITED STATES DISTRICT JUDGE




116   R. Doc. 365.

                                          16
